Citation Nr: 9915902	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  96-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a stab 
wound to the left (minor) biceps manifested by muscle group V 
injury, currently evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active air service from December 1953 to July 
1957.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) St. 
Petersburg Regional Office (RO) August 1995 rating decision 
which denied an increased rating for residuals of stab wound 
to the left (minor) biceps, evaluated 20 percent disabling.  

This case was previously before the Board in November 1997, 
at which time the matter of an increased rating for residuals 
of a stab wound to the left biceps (muscle group V injury) 
was remanded to the RO for additional development of the 
evidence.  Also on appeal in November 1997 was a request for 
an increased rating beyond 10 percent for residuals of 
incomplete paralysis of the left median and medial 
antebrachial nerve; final adjudication with regard to that 
matter was reached by the Board in November 1997, and the May 
1999 written presentation to the Board, continuing to list 
that matter as an issue on appeal, appears to constitute an 
oversight rather than an increased rating claim.  See 
38 C.F.R. § 3.155 (1998).  Thus, the only matter currently on 
appeal consists of the remaining issue of an increased rating 
for muscle group V disability, as listed on the title page 
above.

The evidence of record reveals the presence of two scars on 
the veteran's left upper arm.  Consideration of this matter 
was referred to the attention of the RO in November 1997, 
pursuant to 38 C.F.R. § 4.14 and Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The record reveals that development of this 
matter has not yet been undertaken, and the matter is again 
referred to the RO for appropriate action.


FINDING OF FACT

The residuals of the veteran's stab wound to the left (minor) 
biceps manifested by muscle group V injury are currently 
productive of subjective pain and weakness; the wound is 
healed and is not productive of any objectively demonstrable 
impairment.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for residuals of a stab wound to the left (minor) biceps 
manifested by muscle group V injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5305 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that disability associated with his service-connected 
residuals of a stab wound to the left biceps has increased in 
severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992); 
King v. Brown, 5 Vet. App. 19 (1993).  Once determined that a 
claim is well grounded, VA has a statutory duty to assist in 
the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veteran's claims.  Thus, the 
Board is satisfied that the statutory duty to assist has been 
met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for residuals of a stab 
wound to the left (minor) biceps, consisting of scarring, 
damage to muscle group V, and nerve trauma, was granted by 
October 1958 RO rating decision, and a 10 percent rating was 
assigned.  That decision was based on the veteran's service 
medical records showing that he was stabbed with a knife in 
his left upper arm in March 1957, sustaining a through and 
through injury, and post service clinical evidence diagnosing 
the pertinent residual disabilities.  Initially, the overall 
disability was rated under Diagnostic Codes 5305-8517 (muscle 
group V injuries and paralysis of musculocutaneous nerve, 
respectively) but, subsequently, separate ratings were 
assigned for his neurological impairment under Diagnostic 
Code 8515 and muscle group V impairment under Diagnostic Code 
5305 (10 and 20 percent disability ratings were assigned, 
respectively).  As indicated above, only evaluation of 
disability stemming from muscle group V damage under 
Diagnostic Code 5305 is currently on appeal.

On VA medical examination in October 1958, the veteran 
reported left arm pain and occasional weakness.  On 
examination, slight but definite atrophy of the left biceps 
muscle was noted and the left hand grip was weaker as 
compared to the right.  Partial atrophy of the left biceps 
muscle was diagnosed.

On VA medical examination in June 1969, the veteran indicated 
that he was employed as a janitor, noting that although his 
left arm was weaker than the right and tired more easily, he 
was able to perform his duties satisfactorily.  He indicated 
that he experienced pain involving his left arm muscles 
"most of the time" but denied treating the pain with 
medication.  On examination, there was no evidence of muscle 
atrophy in the left upper extremity and the range of motion 
of all pertinent joints was full.  Residuals of stab wound to 
the left biceps were diagnosed.

VA outpatient treatment records from May 1973 to September 
1984 reveal August and September 1984 reports of left arm 
pain.  An X-ray study of the left shoulder in May 1973 did 
not reveal any bone or joint abnormalities or loose calcific 
material.

By December 1984 RO rating decision, the evaluation of the 
veteran's residuals of left biceps stab wound disability was 
increased from 10 to 20 percent, and the overall disability 
was rated under Diagnostic Code 5305 (muscle group V 
injuries).  That decision was based, in pertinent part, on 
November 1984 VA orthopedic examination report, at which time 
he reported experiencing weakness in the left arm.  On 
examination, there was no evidence of muscle atrophy of the 
left upper arm or shoulder, but a 1/4-inch muscle atrophy of 
the left forearm was noted; the range of motion of the left 
elbow and shoulder was full.  Residuals of stab wound to the 
left upper arm, chiefly manifested by (not severe) imbalance 
between flexion and extension at the wrist and fingers, were 
diagnosed.

VA outpatient treatment records from January 1986 to January 
1987 reveal reports of left arm pain.  On examination in 
January 1986, the left arm was cool and non-tender, and the 
range of motion was full.

On VA medical examination in March 1987, the veteran reported 
that he was employed as a janitor.  He indicated that he 
experienced pain and cramps in his left upper extremity.  On 
examination, rotation of the left arm at the shoulder was 
normal but abduction of the left arm was somewhat painful and 
reduced by 20 degrees.  Residuals of stab wound to the left 
arm were diagnosed.

VA outpatient treatment records in March and June 1989 reveal 
reports of left arm pain.

On VA medical examination in June 1991 (at which time the 
veteran was reportedly still employed as a janitor), the 
veteran indicated that he experienced left arm and shoulder 
pain and muscle spasms.  On examination, there was no 
evidence of muscle atrophy in the left arm or forearm, and 
the range of motion of the left elbow was full; some muscle 
tone loss was noted in the left biceps as compared to the 
right, but there was no evidence of a palpable mass.  

By December 1991 Board decision, the evaluation of the 
veteran's service-connected residuals of stab wound to the 
left biceps was increased from 20 to 30 percent.  That 
decision was implemented by January 1992 RO rating decision, 
at which time separate disability ratings were assigned his 
service-connected left biceps disabilities to reflect muscle 
group V damage (Diagnostic Code 5305) and neurological 
impairment (Diagnostic Codes 8515-8517); 20 percent and 10 
percent ratings, respectively, were assigned for each 
disability.  As indicated above, residuals of his left biceps 
stab wound manifested by neurological impairment are not 
subject to this appeal.

VA outpatient treatment records from March 1994 to March 1995 
reveal March 1994 and February 1995 reports of left arm and 
shoulder pain.

On VA independent neurological examination in October 1995, 
the strength of muscle group V muscles (biceps, brachialis, 
and brachioradialis) was normal.

On VA orthopedic examination in November 1995, the veteran 
indicated that he experienced weakness and pain in the entire 
left arm.  On examination, abduction of the left shoulder 
from 0 to 120 degrees was not associated with any subjective 
or objective complaints, but he reported pain in the axillary 
area on movement beyond 120 degrees; internal and external 
rotation of the left forearm and elbow were each 0 to 90 
degrees without subjective or objective evidence of pain; 
pronation and supination were each 0 to 80 degrees and not 
associated with pain; flexion of the left elbow was somewhat 
reduced but motion was not associated with pain; the left 
biceps muscle was not weakened on flexion or atrophied on 
visual examination as compared to the right; left elbow 
flexion on resistance was 0 to 120 degrees but was not as 
strong as on the right.  History of stab wound to the left 
biceps muscle with some residual loss of muscle strength, 
some loss of abduction of the left shoulder, some loss of 
left elbow flexion, and weaker grip in the left hand were 
diagnosed.

On VA neurological examination in November 1995, the absence 
of muscle atrophy or wasting involving the left upper 
extremity was indicated.

Pursuant to Board remand, a VA orthopedic examination was 
conducted in January 1998 (at which time the veteran 
indicated that he was employed as a janitor).  He indicated 
experiencing sharp and radiating pain in his left upper 
extremity; he was very vague about the frequency of pain but, 
"in desperation," stated the pain was "present all the 
time except it may ease up for a few hours"; he indicated 
that he dropped objects with the left hand during severe 
bouts of pain.  On examination, the left upper extremity and 
left shoulder had normal contour, there was no evidence of 
localized tenderness, palpable masses, muscle herniation or 
loss of muscle fiber, or muscle atrophy or weakness; the 
range of motion of the left shoulder, elbow, forearm, and 
wrist was full (the examiner indicated that the range of 
motion was full despite prior evidence of reduced supination, 
pronation, and abduction), but giveaway weakness was noted on 
impingement test; all other testing, including median nerve 
sensation and X-ray studies of the left shoulder and humerus, 
were described as absolutely normal.  The diagnosis was old, 
healed, minor stab wound to the left biceps with no 
residuals.

In the November 1997 remand, the Board requested the RO to 
obtain all outstanding VA medical treatment records pertinent 
to the veteran's claim; a February 18, 1998 VA computer-
generated printout indicates that no additional treatment 
records were available.  In the November 1997 remand, the RO 
was also requested to consider application of 38 C.F.R. 
§ 3.321(b)(1) to the veteran's increased rating claim.  
However, as no evidence of an exceptional disability picture 
was suggested on VA orthopedic examination in January 1998 
(at which time the veteran was still employed in his usual 
occupation as a janitor without any indication of loss of 
time from work on account of his muscle group V disability) 
or otherwise shown by the record, the RO concluded that the 
November 1997 remand questions had been adequately addressed.  
The Board is cognizant of the recent holding of the U.S. 
Court of Appeals for Veterans Claims in Stegall v. West, 11 
Vet. App. 268 (1998), that a remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders; however, the Board believes that its 
November 1997 remand was fully satisfied under the 
circumstances in this case as applicability of 38 C.F.R. 
§ 3.321(b)(1) is not evident.

38 C.F.R. §§ 4.50, 4.51, 4.53, 4.54, 4.56 and 4.72 (1997), 
pertinent to the effects of missile and muscle injuries and 
setting out principle factors and symptoms such as weakness, 
undue fatigue-pain, incoordination, muscular fusing or 
scarring and joint involvement, are applicable to the 
veteran's increased rating claim (to the extent they apply to 
disability rating under Diagnostic Code 5305).

During pendency of this appeal, the rating criteria under 
which muscle injuries are evaluated were amended, effective 
July 3, 1997.  62 Fed. Reg. 30,235-240 (June 3, 1997) 
(codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-
5329; 38 C.F.R. §§ 4.47-4.54 and 4.72 were removed and 
reserved).  Consistent with the decision in Marcoux v. Brown, 
10 Vet. App. 3, (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, and if the Secretary 
has not enjoined retroactive application, Id. at 6, citing 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the version 
of the criteria for muscle injuries most favorable to the 
veteran must be applied.  

In this case, the defined purpose of the regulatory changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. 30,235-237 (June 3, 1997).  
Nevertheless, pursuant to the November 1997 remand 
instructions, the veteran was provided notice of the change 
in the regulations pertaining to the rating of muscle 
injuries (see February 1999 supplemental statement of the 
case).

Currently, the veteran's service-connected residuals of a 
stab wound to the left (minor) biceps manifested by muscle 
group V damage are rated under 38 C.F.R. § 4.73, Diagnostic 
Code 5305 (1997) (muscle group V), and 20 percent evaluation 
is assigned.  Muscle group V involves the flexor muscles of 
the elbow: (1) biceps, (2) brachialis, and (3) 
brachioradialis; the stated function of the muscle group is 
supination of long head of biceps or stabilizer or shoulder 
joint (involving the biceps muscle); and flexion of elbow 
(biceps, brachialis, and brachioradialis muscles are 
involved).  A 20 percent rating is assigned when the evidence 
shows moderately severe impairment of a minor extremity; if 
the impairment (of a minor extremity) is severe, a 30 percent 
rating will be assigned.

Diagnostic Code 5305, in effect on and after July 3, 1997, 
provides that the function of muscle group V consists of: 
supination of elbow, involving the biceps muscle (long head 
biceps is stabilizer of shoulder joint); flexion of elbow, 
involving the biceps, brachialis, and brachioradialis 
muscles.  A 20 percent rating is of application for 
moderately severe injury of the minor extremity; if the 
injury is severe, the minor extremity disability is to be 
rated 30 percent disabling.

38 C.F.R. § 4.56, evaluation of muscle disabilities, in 
effect since July 3, 1997, provides: (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged; (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; (d) Under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  As 
indicated above, no substantive changes were made to 
38 C.F.R. § 3.56.

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating in excess of the currently 
assigned 20 percent for the veteran's service-connected 
residuals of a stab wound to the left (minor) biceps 
manifested by muscle group V injury is not warranted.  
Although the evidence shows that he sustained a through and 
through injury to the left arm during service, resulting in 
significant injury and requiring extensive treatment, the 
residual disability of the pertinent muscles is shown to have 
undergone a steady and gradual improvement over the years.  
While weakness, muscle atrophy, and impairment in the range 
of motion of the left upper extremity were shown on past 
medical examinations, as cited above, the level of severity 
of the disability was thoroughly examined by VA in January 
1998.  Based on both history of injury and treatment and 
current manifestations of the veteran's disability, the 
examiner concluded that the old, healed injury to the left 
biceps muscle was not productive of any residuals.  The Board 
notes that the veteran has consistently complained of 
symptoms of pain and weakness in his left shoulder, arm, and 
hand during post-service VA outpatient treatment.  However, 
such subjective manifestations of his disability were 
unsupported by any objective findings (such as muscle 
atrophy, impairment in the range of motion of the pertinent 
joints, or other pathology) on VA orthopedic examination in 
January 1998 (at which time the examiner acknowledged past 
findings of impairment but concluded that there was no 
objective, residual disability evident at the time of the 
January 1998 VA examination).  Accordingly, in view of 
evidence of only subjectively perceived left upper extremity 
pain and weakness, the currently assigned 20 percent rating 
for muscle group V injury of the veteran's minor extremity 
under Code 5305 is deemed to be more than an adequate 
evaluation of his disability.  A higher, 30 percent 
disability rating under Code 5305 is therefore clearly 
unwarranted in this case.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  The Board notes that a claim of an extraschedular 
rating requires consideration in the first instance by the 
Under Secretary for Benefits or Director, Compensation and 
Pension Service and, therefore, the Board does not have 
jurisdiction to address the provisions of 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  See Floyd v. Brown, 
9 Vet.App. 88, 94-96 (1996).  The extraschedular rating 
criteria under § 3.321(b)(1) were not specifically addressed 
by the RO subsequent to the November 1997 remand.  However, 
in the February 1999 supplemental statement of the case, the 
RO determined, and the Board concurs, that consideration of a 
rating under 38 C.F.R. § 3.321(b)(1) is inappropriate in this 
case because the veteran's disability was recently shown not 
to be productive of any residuals.  (See January 1998 VA 
orthopedic examination report; he appears to have been 
employed in his usual occupation for many years and is not 
shown to have lost any time off work or been hospitalized due 
to his muscle group V disability.)

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.


ORDER

An increased rating in excess of 20 percent for residuals of 
stab wound to the left (minor) biceps manifested by muscle 
group V injury is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

